     Case 3:20-cv-00639-MMD-CLB Document 8 Filed 02/09/21 Page 1 of 2


1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6     NIKOLAUS A. CHILDS,                                Case No. 3:20-cv-00639-MMD-CLB

7                                     Plaintiff,                        ORDER
             v.
8
      G. CARPENTER, et al.,
9
                                 Defendants.
10

11          Plaintiff Nikolaus Childs filed an incomplete application to proceed in forma

12   pauperis (“IFP”) and a civil rights complaint under 42 U.S.C. § 1983. (ECF Nos. 1, 1-1.)

13   Plaintiff was ordered to either pay the full filing fee or submit a complete IFP application.

14   (ECF No. 4.) Plaintiff has now filed a letter stating that he is having trouble getting all the

15   paperwork for his IFP application. (ECF No. 7.) Plaintiff requests the Court dismiss the

16   case without prejudice and states he will refile the case once he gets his paperwork in

17   order. (Id.) The Court construes this pleading as a motion for voluntary dismissal.

18          Under Federal Rule of Civil Procedure 41(a)(1), a plaintiff may dismiss an action

19   without a court order by filing “a notice of dismissal before the opposing party serves

20   either an answer or a motion for summary judgment.” Fed. R. Civ. P. 41(a)(1)(A)(i). Here,

21   Plaintiff’s complaint has not been screened and served on Defendants. The Court thus

22   grants Plaintiff’s motion to voluntarily dismiss this action without prejudice because no

23   responsive pleading has been filed in this case.

24          It is therefore ordered that Plaintiff’s motion for voluntary dismissal (ECF No. 7) is

25   granted.

26          It is further ordered that this action is dismissed in its entirety without prejudice.

27   ///

28   ///
     Case 3:20-cv-00639-MMD-CLB Document 8 Filed 02/09/21 Page 2 of 2


1          The Clerk of Court is directed to enter judgment accordingly and to close this case.

2          DATED THIS 9th Day of February 2021.

3

4
                                              MIRANDA M. DU
5                                             CHIEF UNITED STATES DISTRICT JUDGE
6

7

8

9

10
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27
28


                                                2
